
	

113 HR 2817 IH: Protect Patient Access to Quality Health Professionals Act of 2013
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2817
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Harris introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  remove the non-discrimination requirements relating to health care
		  providers.
	
	
		1.Short titleThis Act may be cited as the Protect
			 Patient Access to Quality Health Professionals Act of 2013.
		2.Removing
			 non-discrimination requirements relating to health care providersSection 2706 of the Public Health Service
			 Act (42 U.S.C. 300gg–5) is amended by striking Non-discrimination in health
			 care and all that follows through The
			 provisions of section 1558 and inserting the
			 following:
			
				Non-discrimination
			 in health care.The provisions of section
				1558
				.
		
